        Case 4:20-cv-00052-JTJ Document 27 Filed 05/13/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION
EMILY J. HODSON,
                   Plaintiff,             Cause No. CV-20-52-GF-BMM-JTJ
v.                                        ORDER TO DISMISS ALL
                                          CLAIMS IN THIS CASE WITH
ALLSTATE FIRE AND CASUALTY
                                          PREJUDICE
INSURANCE COMPANY,

                   Defendant.
      Pursuant to the Uncontested Motion to Dismiss All Claims in this case with

prejudice, and good cause appearing therefor,

      IT IS HEREBY ORDERED that all claims asserted by the parties, one

against the other, in the above-entitled action are hereby dismissed with prejudice.

      IT IS FURTHER ORDERED that each of the said parties shall bear and pay

all costs and expenses heretofore incurred or to be incurred by them respectively in

connection with said action.

      DATED THIS 13th day of May, 2021.



                                       ___________________________
                                       John Johnston
                                       United States Magistrate Judge

c:    Plaintiff/Rausch
      Defendant/Oblander
